DETAILED ACTION
Status of Claims
	This action is in response to the application No. 16/450560 filed on 7/26/2021.  Claims 1-20 are pending for examination.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of identifying a path of a trip without significantly more. The claim(s) recite(s) the nominal steps of gathering data (e.g., receiving a plurality of geographic points that describe a trip of a vehicle from a starting location to a destination location…) and analyzing said data (e.g., identifying a set of candidate road segments, calculating a score for each candidate road segment, pruning one or more of the candidate road segments, and identifying a plurality of ordered road segments remaining from the pruning that is indicative of the path of the trip from the starting location to the destination location). 
This judicial exception is not integrated into a practical application because the invention, as currently claimed, merely gathers and analyzes data much like the court recognized abstract idea in Electric Power Group of collecting, analyzing, and displaying available information. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 9-10, 13-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raychev et al. US 2015/0168161 (“Raychev”).

As to claims 1, 9, and 16, Raychev discloses a system and method for identifying a path of a trip, comprising: 
receiving a plurality of geographic points that describe a trip of a vehicle from a starting location to a destination location, the plurality of geographic points ordered in a sequence (see at least Fig 2, element 205); 
identifying for each of the plurality of geographic points a set of candidate road segments that are within a threshold distance from the geographic point (see at least Fig 2, element 210); 
calculating for each of the plurality of geographic points according to the ordered sequence of the plurality of geographic points, a score for each candidate road segment included in the set of candidate road segments that is associated with the geographic point, the score for each candidate road segment based on a proximity of the candidate road segment to the geographic point associated with the set of candidate road segments (see at least Fig 2, element 215); 
pruning one or more of the candidate road segments based on the calculated scores (see at least Fig 2, element 215); and 
identifying a plurality of ordered road segments remaining from the pruning that is indicative of the path of the trip from the starting location to the destination location (see at least fig 2, element 220).

As to claims 2, 10, and 17, Raychev discloses wherein the set of candidate road segments includes at least one road segment having road network attributes that are inconsistent with attributes of the trip (see at least Fig 7, ¶54-55).

As to claims 5 and 13, Raychev discloses wherein pruning the one or more of the candidate road segments further comprises: removing one or more candidate road segments that lack at least one of the plurality of geographic points that describe the trip of the vehicle (see at least ¶39-55).

claims 6 and 14, Raychev discloses wherein the set of candidate road segments for each of the plurality of geographic points is identified according to the ordered sequence of the plurality of geographic points (see at least ¶39-55).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 11-12, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raychev in view of Herlocker US 2020/0025583 (“Herlocker”).

As to claims 3, 11, and 18¸ Raychev fails to explicitly disclose wherein calculating the score for each candidate road segment is further based on a directionality of the candidate road segment with respect to a heading of the trip indicated by another geographic point that is immediately subsequent to the geographic point in the plurality of geographic points. However, Herlocker teaches wherein calculating the score for each candidate road segment is further based on a directionality of the candidate road segment with respect to a heading of the trip indicated by another geographic point that is immediately subsequent to the geographic point in the plurality of geographic points (see at least Fig 8, element 825).
	Thus, Raychev discloses a system and method for identifying a user route based on GPS tracks and Herlocker teaches a similar system and method for avoiding one-way segments by penalizing the route segment in calculations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Raychev, with the one-way road discrimination taught by Herlocker, because it would allow the system to accurately determine the route the vehicle travelled based on GPS traces and road directionality. 

As to claims 4, 12, and 19, Raychev fails to explicitly disclose wherein a score for a candidate road segment having a directionality that does not match the heading of the trip is penalized. However, Herlocker teaches wherein a score for a candidate road segment having a directionality that does not match the heading of the trip is penalized (see at least Fig 8, element 825).
	Thus, Raychev discloses a system and method for identifying a user route based on GPS tracks and Herlocker teaches a similar system and method for avoiding one-way segments by penalizing the route segment in calculations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Raychev, with the one-way road discrimination taught by Herlocker, because it would allow the system to accurately determine the route the vehicle travelled based on GPS traces and road directionality. 

As to claim 20, Raychev fails to explicitly disclose wherein penalizing the score for the candidate road segment having the directionality that does not match the heading of the trip comprises lowering the score for the candidate road segment. However, Herlocker teaches wherein penalizing the score for the candidate road segment having the directionality that does not match the heading of the trip comprises lowering the score for the candidate road segment (see at least Fig 8, element 825).
	Thus, Raychev discloses a system and method for identifying a user route based on GPS tracks and Herlocker teaches a similar system and method for avoiding one-way segments by penalizing the route segment in calculations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Raychev, with the one-way road discrimination taught by Herlocker, because it would allow the system to accurately determine the route the vehicle travelled based on GPS traces and road directionality. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/               Primary Examiner, Art Unit 3668